735 F.2d 794
UNITED STATES of America, Appellee,v.ONE ASSORTMENT OF 89 FIREARMS, Appellant,National Rifle Association of America, Amicus Curiae.
No. 81-1055.
United States Court of Appeals,Fourth Circuit.
Submitted May 8, 1984.Decided June 6, 1984.

On Motion to Recall Mandate 77-590.
Herbert W. Louthian, Columbia, S.C., for appellant.
Richard E. Gardiner, Washington, D.C., for amicus curiae.
Mary G. Slocum, Asst. U.S. Atty., Columbia, S.C.  (Henry Dargan McMaster, U.S. Atty., Columbia, S.C., on brief), for appellee.
Before WINTER, Chief Judge, and RUSSELL, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Appellant has moved us to vacate our order of April 25, 1984 affirming the judgment of the district court.  The ground of such motion is that we have not ruled upon appellant's contentions that the district court was in error in finding that the claimant, Patrick Mulcahey, was engaged in the business of selling firearms and that the firearms seized on January 20, 1977, were the same firearms as those involved in the unlicensed firearms business.


2
Appellant is correct that a majority of the court has not ruled on these contentions.  But we are agreed that the findings of the district court in these two regards were not clearly erroneous.  Hence there is no reason to vacate our order.


3
MOTION DENIED.